
	
		II
		110th CONGRESS
		1st Session
		S. 937
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mrs. Clinton (for
			 herself and Mr. Allard) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve support and services for individuals with
		  autism and their families. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Expanding the Promise for
			 Individuals With Autism Act of 2007.
		2.FindingsCongress finds the following:
			(1)Autism is a
			 natural part of the human experience. Individuals living with autism have the
			 same rights as other individuals to exert control and choice over their own
			 lives, to live independently, and to fully participate in and contribute to
			 their communities through full integration and inclusion in the economic,
			 political, social, cultural, and educational mainstream of society.
			(2)Autism is a
			 complex developmental disability that affects the functioning of the brain and
			 lasts through a person’s lifetime.
			(3)The prevalence of
			 autism appears to be growing. The Centers for Disease Control and Prevention
			 report that in 2007, autism affects 1 in every 150 children and 1,500,000
			 Americans have autism.
			(4)Both children and
			 adults with autism typically show difficulties in verbal and nonverbal
			 communication, social interactions, and sensory processing. Individuals with
			 autism exhibit different symptoms or behaviors, which may range from mild to
			 significant, and require varying degrees of support from their friends,
			 families, and communities.
			(5)Although the
			 overall incidence of autism is consistent around the globe, it is 4 times more
			 prevalent in boys than in girls. Autism knows no racial, ethnic, or social
			 boundaries, or differences in family income, lifestyle, or educational levels
			 and can affect any family and any child.
			(6)Individuals with
			 autism often need assistance in the areas of early intervention, education,
			 employment, transportation, housing, health, and recreation. With access to
			 these types of services and supports, individuals with autism can live full,
			 rich, productive lives. Greater coordination within the service delivery system
			 will enable individuals and families to access assistance from all sectors
			 throughout the lifespan, thus facilitating the appropriate delivery of
			 information, education, and services.
			(7)There is strong
			 consensus within the research community that intensive intervention started as
			 soon as possible following diagnosis yields the most positive outcomes for
			 children with autism.
			(8)The limited
			 amount of credible evidence-based research on services to children and adults
			 with autism is a major impediment to the development of quality services.
			 Without this base of research, many services and supports for individuals with
			 autism are not covered by private or public health insurance programs, nor are
			 certain interventions provided as part of a child’s special education
			 individualized education plan. As a result, individuals and families who wish
			 to access services are often only able to do so through incurring significant
			 nonreimbursable costs.
			(9)Workforce
			 shortages contribute to the limited availability of treatments, interventions,
			 and supports. There is a need for more professionals who can appropriately
			 provide employment, residential, and other community-based services to adults
			 with autism, as well as a need for professionals who can appropriately diagnose
			 autism in very young children, and those who can develop appropriate
			 evidence-based treatments, interventions, and supports across the lifespan of
			 individuals with autism.
			(10)The combined
			 characteristics of an individual with autism, a lack of or limited verbal
			 communication, the inability to gauge social cues, and challenging behaviors,
			 has resulted in a growing need for community-based individual and family
			 support services and increased monitoring for abuse, neglect, and rights
			 violations.
			(11)Preliminary
			 numbers on 20 States indicate that in 2006, almost a quarter of individuals
			 served under protection and advocacy programs for individuals with
			 developmental disabilities were individuals with autism, a 6 percent increase
			 from the previous year, yet thousands of individuals with autism were unable to
			 access services due to a lack of resources.
			(12)Whatever their
			 individual needs, children and adults with autism should receive the
			 treatments, interventions, services, and programs that will enable them to
			 fully participate in and enjoy a good quality of life in their
			 communities.
			3.Amendment to the
			 Public Health Service ActPart
			 R of title III of the Public Health Service Act (42 U.S.C. 280i et seq.) is
			 amended—
			(1)by inserting after the header for part R
			 the following:
				
					1Combating
				autism
					;
				
			(2)in section
			 399AA(d), by striking part and inserting subpart;
			 and
			(3)by adding at the
			 end the following:
				
					2Support for individuals with autism and their
				families
						399GG.DefinitionsIn this subpart:
							(1)Adult with
				autismThe term adult with autism means an
				individual with autism who is 18 years of age or older.
							(2)AutismThe
				term autism means an autism spectrum disorder or a related
				developmental disability.
							(3)Children with
				autismThe term children with autism means
				individuals with autism who have not attained 18 years of age.
							(4)Individual with
				autismThe term individual with autism means an
				individual who has been diagnosed with autism.
							(5)InterventionsThe
				term interventions means the educational methods and positive
				behavioral support strategies designed to improve or ameliorate symptoms
				associated with autism.
							(6)ServicesThe
				term services means the services to assist individuals with autism
				to live more independently in their communities.
							(7)TreatmentsThe
				term treatments means the health services, including mental health
				services, designed to improve or ameliorate symptoms associated with
				autism.
							399HH.Treatments, interventions, and services
				evaluation task force
							(a)In
				generalNot later than 60 days after the date of enactment of the
				Expanding the Promise for Individuals With
				Autism Act of 2007, the Secretary, on behalf of the Interagency
				Autism Coordinating Committee (established in section 399CC), shall convene a
				Treatments, Interventions, and Services Evaluation Task Force (referred to in
				this subpart as the Task Force) to evaluate evidence-based
				biomedical and behavioral treatments and services, including the
				following:
								(1)Treatments,
				interventions, and services that are effective in reducing the impact of
				symptoms associated with autism upon the quality of life outcomes for children
				with autism and adults with autism.
								(2)Treatments,
				interventions, and services that are effective in reducing the long-term costs
				of treatments associated with autism.
								(3)Treatments,
				interventions, and services that are effective in assisting individuals with
				autism to live independently in their communities.
								(4)Treatments,
				interventions, and services that can be widely replicated across States and
				communities during the 2-year period after the date of enactment of the
				Expanding the Promise for Individuals With
				Autism Act of 2007.
								(5)Gaps in applied
				research on treatments, interventions, and services that should be addressed by
				future research.
								(6)The cost
				effectiveness of such treatments, interventions, and services.
								(7)The availability
				of such treatments, interventions, and services in each of the States.
								(8)Successful State-
				and community-based models that organize, integrate, and deliver comprehensive
				services, interventions, and treatments across the lifespan of individuals with
				autism.
								(9)Other relevant
				concerns regarding the availability of such treatments, interventions, and
				services, as designated by the Secretary.
								(b)MembershipThe
				Secretary shall ensure that the Task Force membership shall consist of the
				following:
								(1)Health care
				providers with expertise in treating children or adults with autism in
				hospitals or other health care settings where comprehensive health care is
				available.
								(2)Licensed mental
				health professionals with experience in treatments of autism or other related
				behavioral therapies and interventions.
								(3)Developmental
				pediatricians with expertise in autism.
								(4)Researchers with
				an expertise in neurology, gastroenterology, behavioral sciences,
				endocrinology, special education, vocational services, and other specialties
				that pertain to treatments, interventions, and services as designated by the
				Secretary.
								(5)Health economists
				or other individuals with expertise in cost-benefit analysis and health
				policy.
								(6)Service providers
				with an expertise in assisting individuals with autism to access housing,
				employment, and other services necessary to live in such individuals'
				communities.
								(7)Educators with
				expertise in early interventions, special education, and transition services
				for children with autism, and education or training for adults with
				autism.
								(8)A representative
				of the National Council on Disability.
								(9)A liaison from
				the National Institutes of Health involved with the Interagency Autism
				Coordinating Committee.
								(10)Representatives
				of State agencies managing services to individuals with autism.
								(11)Individuals with
				autism, families affected by autism, and members of organizations that advocate
				for individuals with autism and their families, whose representation on the
				Task Force shall be not less than one-third of all members.
								(12)Other
				individuals, as designated by the Secretary.
								(c)Report
								(1)In
				generalNot later than 1 year after first convening, the Task
				Force shall deliver a report to the Interagency Autism Coordinating Committee,
				the Director of the National Institutes of Health, the Secretary, the heads of
				other agencies represented on the Interagency Autism Coordinating Committee,
				and the relevant committees of Congress containing the evaluation as detailed
				in subsection (a).
								(2)ResponseNot
				later than 90 days after receiving the report described in paragraph (1), the
				Interagency Autism Coordinating Committee shall provide to the Director of the
				National Institutes of Health, the Secretary, and the relevant committees of
				Congress a response to the Task Force report. Such report shall be posted on
				the Internet and shall be available and easily accessible to the public.
								399II.Demonstration grants for coverage of
				treatments, interventions, and services
							(a)In
				generalNot later than 24 months after the date of enactment of
				the Expanding the Promise for Individuals
				With Autism Act of 2007, the Secretary shall establish a
				demonstration grant program awarding multiyear grants to enable selected States
				to provide evidence-based autism treatments, interventions, and services, as
				identified by the Task Force under section 399HH.
							(b)ApplicationA
				State that desires to receive a grant under subsection (a), shall submit an
				application, in consultation with the State Developmental Disabilities Council
				and organizations representing or serving individuals with autism and their
				families, that contains the following information:
								(1)The treatments,
				interventions, or services that the State proposes to provide.
								(2)Demonstrated
				capacity to provide or establish such treatments, interventions, and services
				within the State.
								(3)Demonstrated
				capacity to monitor and evaluate the outcomes of such treatments,
				interventions, and services upon individuals with autism.
								(4)Demonstrated
				ability to develop a process for distributing funds to a range of
				community-based or nonprofit providers of treatments, interventions, and
				services, as well as local governments that provide services for individuals
				with autism at the community level.
								(5)Estimates of the
				number of individuals and families who will be served by such grant, including
				an estimate of the number of individuals and families in medically underserved
				areas who will be served by such grants.
								(6)Documented
				ability to administer such grants in partnership with community-based or
				nonprofit providers of treatments, interventions, and services, including those
				that act as advocates for individuals with autism, and local governments that
				provide services for individuals with autism at the community level.
								(7)A description of
				the ways in which access to such treatments and services may be sustained
				following the grant period.
								(8)Compliance with
				the integration requirement provided under section 302 of the Americans With
				Disabilities Act of 1990 (42 U.S.C. 12182).
								(c)EvaluationThe
				Secretary shall contract, 36 months after establishing the demonstration grant
				program under this section, with a third-party organization with expertise in
				evaluation to evaluate such demonstration grant program and release a report
				not later than 4 years after the date of enactment of the
				Expanding the Promise for Individuals With
				Autism Act of 2007, on the ways in which the treatments,
				interventions, and services provided through the demonstration grant program
				have resulted in improved health, educational, employment, and community
				integration outcomes for individuals with autism.
							(d)Supplement, not
				supplantDemonstration grant funds provided under this section
				shall supplement, not supplant, existing treatments, interventions, and
				services for individuals with autism.
							(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of the fiscal years 2009 through 2012.
				Amounts not expended in 1 fiscal year shall be carried over to the next fiscal
				year.
							399JJ.Planning and demonstration grant for
				services for adults
							(a)PurposeIn
				order to enable States to provide appropriate services to adults with autism,
				thus enabling such adults to be as independent as possible, the Secretary shall
				establish—
								(1)a 1-time, single
				year planning grant program for selected States; and
								(2)a multiyear
				service provision demonstration grant program for selected States.
								(b)Planning
				grants
								(1)In
				generalThe Secretary shall award 1-time grants to selected
				States to support the planning and development of initiatives that will expand
				and enhance service delivery systems for adults with autism.
								(2)ApplicationIn
				order to receive such a grant, a State shall submit an application at such time
				and containing such information as the Secretary may require, including a
				demonstrated ability to carry out such planning grant in partnership with the
				State Developmental Disabilities Council and organizations representing or
				serving individuals with autism and their families.
								(3)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for fiscal year 2008.
								(c)Implementation
				grants
								(1)In
				generalThe Secretary shall award grants to States that have
				received a planning grant under subsection (b) to enable such State to provide
				appropriate services to adults with autism.
								(2)ApplicationIn
				order to receive a grant under paragraph (1), the State shall submit an
				application at such time and containing such information as the Secretary may
				require, including—
									(A)the services that
				the State proposes to provide and the expected outcomes for adults with autism
				who receive such services;
									(B)the number of
				adults and families who will be served by such grant, including an estimate of
				the adults and families in underserved areas who will be served by such
				grant;
									(C)the ways in which
				services will be coordinated among both public and nonprofit providers of
				services for adults with disabilities, including community-based
				services;
									(D)the process
				through which the States will distribute funds to a range of community-based or
				nonprofit providers of services, including local governments, and their
				capacity to provide such services;
									(E)the process
				through which the States will monitor and evaluate the outcome of activities
				funded through the grant upon adults with autism who receive such
				services;
									(F)the process by
				which the State will ensure compliance with the integration requirement
				provided under section 302 of the Americans With Disabilities Act of 1990 (42
				U.S.C. 12182); and
									(G)a description of
				how such services may be sustained following the grant period.
									(d)EvaluationThe
				Secretary shall contract, 36 months after establishing the demonstration grant
				program under this section, with a third-party organization with expertise in
				evaluation to evaluate such demonstration grant program and release a report,
				not later than 4 years after the date of enactment of the
				Expanding the Promise for Individuals With
				Autism Act of 2007, as to whether the services provided through
				this grant program have resulted in improved health, education, employment, and
				community integration outcomes for adults with autism.
							(e)Supplement, not
				supplantDemonstration grant funds provided under this section
				shall supplement, not supplant, existing treatments, interventions, and
				services for individuals with autism.
							(f)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section $20,000,000 for each of
				the fiscal years 2008 through 2012. Any amounts not expended in 1 fiscal year
				shall be carried over to the next fiscal year
							399KK.Expanding access to postdiagnosis
				care
							(a)In
				generalThe Secretary shall award grants to States to enable the
				States to assist with the provision of treatments, interventions, and services
				to children with autism, with the goal of—
								(1)providing
				multi-agency, intensive, and comprehensive, evidence-based treatments,
				interventions, and services;
								(2)coordinating
				supplementary health care, behavioral support services, and individual and
				family-support services through Federal and State-funded programs; and
								(3)supplementing,
				not supplanting, Federal and State funds supporting early interventions,
				education, and health and long-term care services to increase treatments,
				interventions, and services, and eliminate delays in access to such treatments,
				interventions, and services.
								(b)Guidance to
				StatesNot later than 6 months after the date of enactment of the
				Expanding the Promise for Individuals With
				Autism Act of 2007, the Secretary, in conjunction with the heads
				of other relevant agencies, shall develop a guidance to States, with the
				purpose of increasing the amount and quality of postdiagnosis treatments,
				interventions, and services, and eliminating delays in access to supplementary
				health care, behavioral support services, and individual and family-support
				services through Federal and State funded programs.
							(c)TimelinesFollowing
				the release of the guidance described in subsection (b), the Secretary shall
				develop an implementation timeline for States to establish programs that reduce
				the amount of time between diagnosis of autism in children and the point when
				children with autism receive evidence-based treatment, interventions, and
				services.
							(d)Application and
				grantsNot later than 12 months after the date of enactment of
				the Expanding the Promise for Individuals
				With Autism Act of 2007, the Secretary shall award grants to
				States to enable the States to carry out the guidance established in subsection
				(b). States that desire to receive a grant under this subsection shall submit
				an application at such time and containing such information as the Secretary
				may require.
							(e)Supplement, not
				supplantGrant funds provided under this section shall
				supplement, not supplant, existing treatments, interventions, and services for
				individuals with autism.
							(f)EvaluationThe
				Secretary shall contract, 36 months after establishing the demonstration grant
				program under this section, with a third-party organization with expertise in
				evaluation to evaluate such demonstration grant program and release a report
				not later than 4 years after the date of enactment of the
				Expanding the Promise for Individuals With
				Autism Act of 2007 on the following topics:
								(1)Whether such
				grant program has resulted in increased and improved provision of multi-agency,
				intensive, and comprehensive, evidence-based treatments and interventions, and
				elimination of delays in access to Federal and State-funded programs.
								(2)The best
				practices in States to increase and improve services and eliminate delays in
				access to such services.
								(3)Additional
				actions that may be required in order to ensure increases and improvement in
				postdiagnosis treatments, interventions, and services, and eliminating delays
				in access to Federal and State-funded programs.
								(4)Other
				information, as required by the Secretary.
								(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
								(1)$10,000,000 for
				fiscal year 2009;
								(2)$13,000,000 for
				fiscal year 2010;
								(3)$17,000,000 for
				fiscal year 2011; and
								(4)$20,000,000 for
				fiscal year 2012.
								399LL.National training initiatives on
				autism
							(a)National
				training initiative supplemental grants and technical assistance
								(1)Supplemental
				grants
									(A)In
				generalThe Secretary shall award, in consultation with the
				Interagency Autism Coordinating Committee, multiyear national training
				initiative supplemental grants to University Centers of Excellence for
				Developmental Disabilities in order to allow each such center to provide
				training, technical assistance, dissemination, and services, and address the
				unmet needs of individuals with autism and their families.
									(B)RequirementsA
				University Center of Excellence for Developmental Disabilities that desires to
				receive a grant under this paragraph shall submit to the Secretary an
				application containing such agreements and information as the Secretary may
				require, including agreements that the training program shall—
										(i)provide trainees
				with an appropriate balance of interdisciplinary academic and community-based
				experiences;
										(ii)have a
				demonstrated capacity to provide training and technical assistance in
				evidence-based practices to evaluate and provide effective treatments,
				interventions, and services to children with autism, adults with autism, and
				their families;
										(iii)have a
				demonstrated capacity to include individuals with autism, parents, and family
				members as part of the training program to ensure that a person and
				family-centered approach is used;
										(iv)provide to the
				Secretary, in the manner prescribed by the Secretary, data regarding the
				outcomes of the provision of training and technical assistance;
										(v)demonstrate a
				willingness to share and disseminate materials and practices that are developed
				and evaluated to be effective in the provision of training and technical
				assistance; and
										(vi)provide
				assurances that training, technical assistance, and service demonstration
				performed under grants made pursuant to this paragraph shall be consistent with
				the goals established under already existing disability programs authorized
				under Federal law and conducted in coordination with other relevant State
				agencies and service providers.
										(C)ActivitiesA
				University Center of Excellence for Developmental Disabilities that receives a
				grant under this paragraph shall expand and develop interdisciplinary training
				and continuing education initiatives for health, allied health, and educational
				professionals and develop model services that demonstrate evidence-based
				practices, by engaging in the following activities:
										(i)Training health,
				allied health, and educational professionals to identify, diagnose, and develop
				interventions for individuals with, or at risk of developing, autism.
										(ii)Working to
				expand the availability of effective, lifelong interventions, educational
				services, and community supports.
										(iii)Providing
				statewide technical assistance in collaboration with relevant State agencies,
				autism advocacy groups, and community-based service providers.
										(iv)Working to
				develop comprehensive systems of supports and services for individuals with
				autism and their families.
										(v)Promoting and
				engaging in training, technical assistance, dissemination, and evidence-based
				supports and services.
										(vi)Developing
				mechanisms to provide training and technical assistance, including for-credit
				courses, intensive summer institutes, continuing education programs,
				distance-based programs, and web-based information dissemination
				strategies.
										(vii)Promoting
				activities that support community-based family and individual services and
				enable individuals with autism to participate in society and achieve good
				quality of life outcomes.
										(viii)Collecting
				data on the outcomes of training and technical assistance programs to meet
				statewide needs for the expansion of services to children with autism and
				adults with autism.
										(2)Technical
				assistanceThe Secretary shall reserve 2 percent of the
				appropriated funds to make a grant to a national organization with demonstrated
				capacity for providing training and technical assistance to University Centers
				of Excellence for Developmental Disabilities to—
									(A)assist in
				national dissemination of specific information, including evidence-based best
				practices, from interdisciplinary training programs, and when appropriate,
				other entities whose findings would inform the work performed by entities
				awarded grants;
									(B)compile and
				disseminate strategies and materials that prove to be effective in the
				provision of training and technical assistance so that the entire network can
				benefit from the models, materials, and practices developed in individual
				centers;
									(C)assist in the
				coordination of activities of grantees under this section;
									(D)develop a web
				portal that will provide linkages to each of the individual training
				initiatives and provide access to training modules, promising training, and
				technical assistance practices and other materials developed by
				grantees;
									(E)serve as a
				research-based resource for Federal and State policymakers on information
				concerning the provision of training and technical assistance for the
				assessment, diagnosis of, and provisions for supports and services for children
				with autism and adults with autism;
									(F)convene experts
				from multiple interdisciplinary training programs and individuals with autism
				and their families to discuss and make recommendations with regard to training
				issues related to the assessment, diagnosis of, treatment, interventions and
				services for, children with autism and adults with autism; and
									(G)undertake any
				other functions that the Secretary determines to be appropriate.
									(3)Authorization
				of appropriations
									(A)Fiscal year
				2008There is authorized to be appropriated to carry out this
				subsection $13,400,000 for fiscal year 2008—
										(i)to award
				supplemental grants, in equal amounts, to University Centers of Excellence for
				Developmental Disabilities; and
										(ii)in the case of
				University Centers of Excellence for Developmental Disabilities located in
				American Samoa or the Commonwealth of the Northern Mariana Islands, to award
				supplemental grants of not less than $100,000 each.
										(B)Fiscal year
				2009 through 2012There is authorized to be appropriated to carry
				out this subsection such sums as may be necessary for each of the fiscal years
				2009 through 2012—
										(i)to award
				supplemental grants, in equal amounts, to University Centers of Excellence for
				Developmental Disabilities; and
										(ii)in the case of
				University Centers of Excellence for Developmental Disabilities located in
				American Samoa or the Commonwealth of the Northern Mariana Islands, to award
				supplemental grants of not less than $100,000 per individual grant.
										(C)Appropriations
				less than $13,400,000Notwithstanding subparagraphs (A) and (B),
				with respect to any fiscal year for which the amount appropriated under this
				paragraph to carry out this section is less than $13,400,000, the Secretary
				shall—
										(i)award
				supplemental grants, on a competitive basis, from such amount to individual
				University Centers for Excellence in Developmental Disabilities of not less
				than $200,000 per individual grant; and
										(ii)in the case of
				University Centers of Excellence for Developmental Disabilities located in
				American Samoa or the Commonwealth of the Northern Mariana Islands, award
				supplemental grants, on a competitive basis, of not less than $100,000 per
				individual grant.
										(D)ReservationNot
				more than 2 percent of the amount appropriated under this paragraph for a
				fiscal year may be reserved to carry out paragraph (2) for such fiscal
				year.
									(b)Expansion of
				the number of university centers for excellence in developmental disabilities
				research, education, and services
								(1)PurposeThe
				Secretary shall award not more than 4 additional grants for the University
				Centers for Excellence in Developmental Disabilities for the purpose of
				expanding the capacity of existing national networks and enhancing the number
				of training facilities with a primary focus on autism. Such Centers
				shall—
									(A)train health,
				allied health, and educational professionals to identify, diagnose, treat, and
				provide services for individuals with autism;
									(B)provide services
				to individual with autism; and
									(C)provide other
				training and technical assistance, as necessary.
									(2)PriorityThe
				Secretary shall give priority in awarding grants to Centers in—
									(A)minority-serving
				institutions that have demonstrated the capacity to meet the requirements to
				qualify as a University Center for Excellence in Developmental Disabilities and
				provide services to individuals with autism; or
									(B)States with
				underserved populations.
									(3)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each of the fiscal years 2008 through
				2012.
								399MM.GAO study on service provision and
				financingNot later than 2
				years after the date of enactment of the Expanding the Promise for Individuals With Autism Act of
				2007, the Comptroller General of the United States shall release
				a report that examines the following issues:
							(1)The ways in which
				autism services and treatments are currently financed in the United
				States.
							(2)Current policies
				for public and private health insurance coverage of autism treatments,
				interventions, and services.
							(3)Geographic and
				regional disparities in provision of services across the lifespan of
				individuals with autism, levels of community-based versus institutional
				services, and coverage for such services.
							(4)Ways in which to
				improve financing of autism treatments, interventions, and services, so as to
				ensure a minimum level of coverage across the United States.
							399NN.Emerging needs protection and advocacy
				program
							(a)In
				generalThe Secretary shall make grants to protection and
				advocacy systems for the purpose of enabling such systems to address the needs
				of individuals with autism and other emerging populations of individuals with
				disabilities.
							(b)Services
				providedServices provided under this section may include the
				provision of—
								(1)information,
				referrals, and advice;
								(2)individual and
				family advocacy;
								(3)legal
				representation; and
								(4)specific
				assistance in self-advocacy.
								(c)ApplicationTo
				be eligible to receive a grant under this section, a protection and advocacy
				system shall submit an application to the Secretary at such time, in such form
				and manner, and accompanied by such information and assurances as the Secretary
				may require.
							(d)Appropriations
				less than $6,000,000
								(1)In
				generalWith respect to any fiscal year in which the amount
				appropriated under subsection (i) to carry out this section is less than
				$6,000,000, the Secretary shall make grants from such amount to individual
				protection and advocacy systems within States to enable such systems to plan
				for, develop outreach strategies for, and carry out services authorized under
				this section for emerging populations of individuals with disabilities.
								(2)Amount of
				grantThe amount of a grant under paragraph (1) shall be based on
				the size of the State in which the individual protection and advocacy system is
				located but be not less than $100,000 for individual protection and advocacy
				systems located in States and not less than $50,000 for individual protection
				and advocacy systems located in territories and the American Indian
				consortium.
								(e)Appropriations
				of $6,000,000 or moreThe Secretary shall make grants during each
				fiscal year not later than October 1 to States as follows:
								(1)Population
				basisExcept as provided in paragraph (2), with respect to each
				fiscal year in which the amount appropriated under subsection (i) to carry out
				this section is $6,000,000 or more, the Secretary shall make a grant to a
				protection and advocacy system within each State.
								(2)AmountThe
				amount of a grant provided to a system under paragraph (1) shall be equal to an
				amount bearing the same ratio to the total amount appropriated for the fiscal
				year involved under subsection (i) as the population of the State in which the
				grantee is located bears to the population of all States.
								(3)MinimumsSubject
				to the availability of appropriations, the amount of a grant to a protection
				and advocacy system under paragraph (1) for a fiscal year shall be—
									(A)in the case of a
				protection and advocacy system located in American Samoa, Guam, the United
				States Virgin Islands, or the Commonwealth of the Northern Mariana Islands, and
				the protection and advocacy system serving the American Indian consortium, not
				less than $50,000; and
									(B)in the case of a
				protection and advocacy system in a State not described in subparagraph (A),
				not less than $100,000.
									(4)Inflation
				adjustmentFor each fiscal year in which the total amount
				appropriated under subsection (i) to carry out this section is $7,000,000 or
				more, and such appropriated amount exceeds the total amount appropriated to
				carry out this section in the preceding fiscal year, the Secretary shall
				increase each of the minimum grant amounts described in subparagraphs (A) and
				(B) of paragraph (3) by a percentage equal to the percentage increase in the
				total amount appropriated under subsection (i) to carry out this section
				between the preceding fiscal year and the fiscal year involved.
								(f)CarryoverAny
				amount paid to a protection and advocacy system that serves a State or the
				American Indian consortium for a fiscal year under this section that remains
				unobligated at the end of such fiscal year shall remain available to such
				system for obligation during the next fiscal year for the purposes for which
				such amount was originally provided.
							(g)Direct
				paymentNotwithstanding any other provision of law, the Secretary
				shall pay directly to any protection and advocacy system that complies with the
				provisions of this section, the total amount of the grant for such system,
				unless the system provides otherwise for such payment.
							(h)Annual
				reportEach protection and advocacy system that receives a
				payment under this section shall submit an annual report to the Secretary
				concerning the services provided to emerging populations of individuals with
				disabilities by such system.
							(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $8,000,000 for fiscal year 2008, and such sums as may be
				necessary for each the fiscal years 2009 through 2013.
							(j)DefinitionsIn
				this section:
								(1)American indian
				consortiumThe term American Indian consortium has
				the meaning given the term in section 102 of the Developmental Disabilities
				Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002).
								(2)Protection and
				advocacy systemThe term protection and advocacy
				system means a protection and advocacy system established under section
				143 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000
				(42 U.S.C. 15043).
								(3)StateThe
				term State, unless otherwise specified, means the several States
				of the United States, the District of Columbia, the Commonwealth of Puerto
				Rico, the United States Virgin Islands, Guam, American Samoa, and the
				Commonwealth of the Northern Mariana Islands.
								(k)Technical
				assistanceThe Secretary shall reserve 2 percent of appropriated
				funds to make a grant to an eligible national organization for providing
				training and technical assistance to protection and advocacy systems.
							399OO.National technical assistance center for
				autism treatment, intervention, and services
							(a)National
				technical assistance center for autism treatments, interventions, and
				services
								(1)EstablishmentThe
				Secretary shall award a grant to a national nonprofit organization for the
				establishment and maintenance of a national technical assistance center.
								(2)EligibilityAn
				organization shall be eligible to receive a grant under paragraph (1) if the
				organization—
									(A)has demonstrated
				knowledge and expertise in serving children with autism and adults with autism
				and their families;
									(B)has demonstrated
				knowledge of how to translate research to practice, and present information in
				a way that is easily accessible and understandable to the family members of
				individuals with autism;
									(C)has demonstrated
				capacity of training educators, health care providers, family members, and
				others to support the needs of individuals with autism or other developmental
				disabilities;
									(D)has demonstrated
				capacity of disseminating information throughout the United States; and
									(E)has demonstrated
				capacity to establish and maintain a website through which to disseminate
				information in an easily accessible manner.
									(3)Use of
				fundsThe national technical assistance center established under
				this section shall—
									(A)gather and
				disseminate information on evidence-based treatments, interventions, and
				services for children with autism and adults with autism, including best
				practices in delivering such treatments, interventions, and services, and make
				this information available to State agencies with responsibilities under
				section 399BB(c)(2), local communities, and individuals;
									(B)gather and
				disseminate information on activities of the Interagency Autism Coordinating
				Committee and the Task Force;
									(C)provide analysis
				of activities funded under this Act, including—
										(i)the effectiveness
				of State and community-based models for delivering comprehensive services to
				individuals with autism;
										(ii)identification
				and dissemination of best practices emerging from States, community-based
				organizations, nonprofit providers, and local governments receiving
				demonstration grants under this subpart;
										(iii)the
				State-by-State availability of and gaps in services for individuals with
				autism, including information on services or service gaps in rural areas;
				and
										(iv)levels of
				funding and funding sources of services for individuals with autism in
				States;
										(D)provide technical
				assistance to States and organizations funded under this subpart;
									(E)gather and
				disseminate information about autism;
									(F)establish and
				maintain a website through which to disseminate the information gathered under
				this section in an easily accessible manner; and
									(G)gather and
				disseminate other information as determined appropriate by the
				Secretary.
									(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $2,000,000 for each of the fiscal years 2008 through
				2012.
							.
			
